947 F.2d 946
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alan THORPE, Defendant-Appellant.
No. 91-3003.
United States Court of Appeals, Sixth Circuit.
Oct. 31, 1991.

Before KEITH, NATHANIEL R. JONES and NORRIS, Circuit Judges.

ORDER

1
This matter comes before us for clarification of our earlier disposition in  United States v. Pearce, 912 F.2d 159 (6th Cir.1990), cert. denied, 111 S.Ct. 978 (1991).   In Pearce, this panel reversed in part and affirmed in part Appellant Alan Thorpe's conviction on various drug-related charges.   Thorpe now appeals from the district court's subsequent refusal to dismiss and/or vacate his sentence.   In denying Thorpe's motions, the district court noted its uncertainty with respect to our holding in Pearce, and requested further clarification from this court.


2
At oral argument in the present appeal, counsel for Thorpe and the United States agreed that our original opinion requires a reversal of Thorpe's convictions on Count One (conspiracy to maintain a place to distribute and possess with intent to distribute crack cocaine, in violation of 21 U.S.C. § 846) and Count Two (aiding and abetting in the possession with intent to distribute 4.9 grams of crack, in violation of 21 U.S.C. § 841(a)(1)), and requires affirmance of Thorpe's conviction on Count Three (knowingly carrying a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)).   Finding no error in the parties' understanding of our holding in Pearce, we hereby order that Thorpe's convictions on Counts One and Two be reversed, and his conviction on Count Three be affirmed.


3
IT IS SO ORDERED.